******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. ANTHONY DYOUS
                (SC 19410)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
   Argued December 10, 2015—officially released January 12, 2016

  Robert E. Byron, assigned counsel, for the appel-
lant (defendant).
  Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, were Patricia M. Froehlich,
state’s attorney, and Roger Caridad, senior assistant
state’s attorney, for the appellee (state).
                         Opinion

   PER CURIAM. The defendant, Anthony Dyous,
appealed to the Appellate Court from the judgment of
the trial court granting the state’s second petition for
an order of continued commitment filed pursuant to
General Statutes § 17a-593 (c). In his appeal to the
Appellate Court, the defendant claimed that: ‘‘(1) the
order of continued commitment to the Psychiatric Secu-
rity Review Board (board) violate[d] his right to equal
protection as against mentally disordered prison
inmates, and (2) his April 8, 2011 criminal conviction
constitute[d] a finding by the trial court that he is sane
and, therefore, ‘the state no longer has a rationale for
his commitment.’ ’’ (Footnote omitted.) State v. Dyous,
153 Conn. App. 266, 267–68, 100 A.3d 1004 (2014). The
Appellate Court affirmed the judgment of the trial court.
Id., 268. We then, after modification, granted the defen-
dant’s petition for certification to appeal limited to the
following issues: (1) ‘‘Did the Appellate Court properly
determine that the [defendant’s] claim that his contin-
ued commitment violated his right to equal protection
failed the first prong of State v. Golding, 213 Conn.
233, 239–40, 567 A.2d 823 (1989), because there was an
inadequate record for appellate review?’’; and (2) ‘‘If
the answer to the first question is no, did the Appellate
Court properly determine that the trial court correctly
found that the [defendant] failed to present any evi-
dence in support of his equal protection claim?’’ (Inter-
nal quotation marks omitted.) State v. Dyous, 315 Conn.
909, 105 A.3d 901 (2014); see also State v. Dyous, 314
Conn. 945, 102 A.3d 1116 (2014).
   After examining the entire record on appeal, includ-
ing the detailed and well reasoned opinion of the Appel-
late Court, and considering the briefs and oral
arguments of the parties, we have determined that the
appeal in this case should be dismissed on the ground
that certification was improvidently granted.
  The appeal is dismissed.